EXHIBIT 10.1
 
SHARE CANCELLATION/EXCHANGE/RETURN TO TREASURY AGREEMENT
 
THIS AGREEMENT made the 7th day of February, 2013.


BETWEEN:
Green Innovations Ltd.
(the "Company")
 
AND:
Bruce Harmon
(the "Shareholder")
 
WHEREAS:
 
A.   The Shareholder is the holder of 49,500,000 shares of the Company’s common
stock and wishes to cancel 45,000,000 of such shares (the “Shareholder Shares”)
in exchange for 5,000,000 preferred shares of the Company’s Series A Preferred
Stock (the “Series A Preferred Stock”);
 
B.   The Shareholder agrees to the cancellation of the Shareholder Shares to
seek the benefits of the designation and ranking of the Series A Preferred
Stock; and
 
C.   Each of the Company and the Shareholder deem it to be in their respective
best interests to immediately cancel the Shareholder Shares and issue the Series
A Preferred Stock.
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein (the sufficiency whereof is hereby acknowledged by
the parties hereto), the parties hereby agree to and with each other as follows:
 
1.  
CANCELLATION OF THE SHAREHOLDER SHARES

 
1.1  
The Shareholder Shares shall be cancelled effective on the date of this
Agreement.

 
2.  
ISSUANCE OF THE SERIES A PREFERRED STOCK

 
2.1  
The Series A Preferred Stock shall be issued and effective on the date of this
Agreement, upon consent resolution from the Board of Directors of the Company.

 
 
1

--------------------------------------------------------------------------------

 
 
3.  
RELEASE

 
3.1  
The Shareholder, together with his affiliates, shareholders, heirs, executors,
administrators, and assigns, does hereby remise, release and forever discharge
the Company, its respective directors, officers, shareholders, employees and
agents, and their respective successors and assigns, of and from all claims,
causes of action, suits and demands whatsoever which the Shareholder ever had,
now or may have howsoever arising out of the original grant and this
cancellation of the Shareholder Shares.

 
4.  
COUNTERPARTS

 
4.1  
This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

 
5.  
ELECTRONIC MEANS

 
5.1  
Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date set forth on page one of this Agreement.

 
6.  
FURTHER ASSURANCES

 
6.1  
As and so often as may be required, the parties will execute and deliver all
such further documents, do or cause to be done all such further acts and things,
and give all such further assurances as in the opinion of the Company or its
counsel are necessary or advisable to give full effect to the provisions and
intent of this Agreement.

 
7.  
PROPER LAW

 
7.1  
This Agreement will be governed by and construed in accordance with the law of
the State of Nevada.

 
8.  
INDEPENDENT LEGAL ADVICE

 
8.1  
The Shareholder hereby acknowledges that this Agreement was prepared by
Macdonald Tuskey for the Company and that Macdonald Tuskey does not represent
The Shareholder.  By signing this Agreement, The Shareholder confirms that he
fully understands this Agreement and (a) has obtained independent legal advice
or (b) waives the right to obtain independent legal advice.

 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed and delivered this Agreement.
 

GREEN INNOVATIONS LTD.             Per: /s/ Bruce Harmon       Authorized
Signatory               /s/ Bruce Harmon      
Bruce Harmon
   

 
 
3 

--------------------------------------------------------------------------------